Title: To Benjamin Franklin from Georges-Adam Junker and Other Applicants for Emigration, 1 July 1778
From: Junker, Georges-Adam
To: Franklin, Benjamin


In the course of the four months covered by this volume, a number of people turn to Franklin to secure his help in their plans to emigrate to America, to obtain the information necessary to make up their minds, or to recommend other would-be emigrants. Such requests come from France, Switzerland, Germany, even England. They reveal two widespread misconceptions: that land in America is free for the asking and that Franklin is as omnipotent as the King of France, hence a source of unlimited patronage. Franklin must have had some of these letters in mind when he wrote his Advice to those who would remove to America, one of the Bagatelles he eventually published on his own Passy press, in which he emphasized that the first question asked of an emigrant to the New World was not Who are you? but What can you do?
Some people think of emigrating because they resent the iniquities of the old regime. On July 14, Geraud, writing from Bordeaux, explains that he has spent his youth traveling and acquiring knowledge in mathematics, physics, mineralogy and chemistry, especially metalworks and saltpetre. He wishes the Doctor himself would test him on scientific matters but travels have exhausted his small patrimony and he cannot afford the trip to Paris. He had hopes of a good position in the régie des poudres, only to be forgotten, which is not suprising in a country where “la protection inflüe pour beaucoup à la distribution des emplois.” At thirty-five, he would have little trouble acquiring English, since he is already fluent in Italian and Spanish, and now his dream is to live among free people guided by honor and patriotism. Writing from Dijon on August 1st to both Franklin and Adams, Pezerat ainé, Ecuyer, is also disgruntled by the French social system: “L’Espece d’Etre qui chés nous a le malheur d’etre a la fois Indigent et Gentilhomme est pour ainsi dire malheureux sans Ressource.” Feeling compelled by the code of his class to leave his children at least as well off as their ancestors, he embarked on a lawsuit to recover their rightful share of the family fortune. He won his case but half his gains evaporated in bribes to judges, ushers and other legal sharks. He wants a new life among the virtuous Americans but before taking his wife, two small children and the family assets of about 15,000 l.t., he needs a few answers. Supposing he were to clear some land, would he get it for free? If so, how much—converted, of course, into French measurements? Does the Government extend support before the land starts producing? How much does hired help cost? Would it be a better idea to use his small capital to start a foundry, and in that case how much should he pay his workmen? Would the commissioners hold his funds in Paris and furnish him an equivalent amount in America so as to avoid the perils of the sea? Is a practicing Roman Catholic deprived of any civil rights?
Still more questions are asked on August 3 by Tessier, a merchant from Cadillac, near Bordeaux. He too wants to clear some land with the help of ten farmers whom he would bring along under contract for a given time. Before getting ready to sail at the first rumor of peace, he wants to know whether the United States will provide emigrants with free passage, give them land upon arrival, support them for a while, furnish them with housing and tools, exempt them temporarily from taxation, and allow them to bring their own bedding and linen. Heitz, a young lawyer currently employed at the archives of Strasbourg, sends, on September 8, a list of twenty-one questions having to do with agriculture, the price of various commodities, the safest time and the safest way to cross. Is liberty of conscience practiced in America? Is a man allowed to remain a bachelor? Should Franklin give him favorable answers, he is prepared to emigrate along with two friends.
Dusaray, who writes on October 27, also plans to bring a number of people: his wife, six children, six farmers and their families, about twenty in all. He needs an adequate piece of land, not far from Philadelphia. He is, as he makes clear, an important man: receveur des fermes in Burgundy, at Mont Saint-Vincent; a relative, through his wife, of de L’Averdy, he is well known to several of the farmers general. Had America still been under English rule he never would have thought of emigrating, but now, if Congress guarantees him good land, with woods, pasture and water, and advances him the necessary food, seeds, cattle and tools, he would gladly settle in the New World, trusting he would be treated there with the consideration due to a subject of the King of France.
Ship captain Guiot, writing from Nantes on September 20, “dans le moment le plus triste de ma vie,” strikes a much humbler note. He too is willing to till the land, but on a small scale and by himself. The English, those pirates, seized his ship in July, 1776, off the coast of Guinea. Now that the situation is deteriorating between France and England, he will never recover it and only wishes to bring his family and small holdings to any American province that will allow him to buy a plot of land. On August 21, a man called Charrière, who describes himself as the lord of Cossonay near Versoix in Switzerland, wonders in which capacity the Swiss might better be employed in the New World: in the army or in agriculture? Now that peace with England is at hand, some Swiss emigrants might take up domestic service or teach French. Whatever his reply, Franklin should keep it confidential since the writer’s government would not take kindly to his project of collective expatriation. Charrière also wishes to warn Franklin that the people charged with the purchase of Swiss cheeses for export to America are not competent and that he would make a far better selection if entrusted with that mission.
Some intellectuals want to start a new life. Jean-Daniel Simon, a “ministre de la parole” who gives his address as Simon de Dieu, in Vieux Linange near Deux-Ponts, informs Franklin on August 22 that a small group of German scholars, five to eight people whose specialties comprise philosophy, law, theology and mathematics, wish to found a college in whichever American province Congress decides. Once provided with the necessary financial help and travel costs, they will open their school to young men of all religions. The curriculum, to be taught in German until the faculty learns English, will cover Latin, Hebrew, Greek, French, philosophy in all its branches, and the various sciences including medicine and surgery. Instruction in riding, fencing and dancing will also be offered. Some capital city would be the best location. On August 23, a man who refers to himself as Henry writes from Madrid. He is a French mathematician and something of a chemist now working as an engineer in Spain “par un hazard qui ne lui a pas été favorable.” He has taught mathematics at the Ecole Royale des Ponts et Chaussées for four years, has presented a much appreciated paper at the Academy of Sciences, worked in the mines of Guadalcanal and written, in Spanish, a treatise on pure mathematics. Having heard that his brother, a former civil engineer, has just gone to America as captain of engineers, he desperately wants to go there too and will accept any kind of useful work.
From Rouen, on August 25, comes a request signed by three restless young lawyers: Mollien, Poincheval and Brulley. They have received a fine education and are burning to put it to good use: what better place than Boston whose very name makes their blood run faster? They want to contribute to America’s glory and sail as early as possible, no matter what the danger. Luckily they are all endowed with siblings who will be a source of solace to their parents.
Another young man, Nithard, working as a clerk in Strasbourg, explains somewhat bitterly on September 18 that he is the oldest son of the captain of an infantry regiment in Alsace who, after thirty years of faithful service, left his widow and six children with nothing more than his Cross of Saint-Louis. The writer has just turned twenty-four, he knows German, French and Latin, has been clerking for eight years and possesses excellent testimonials to his thoroughness and zeal. Could Franklin help him obtain some work anywhere in America? Another applicant from Strasbourg, Carl Medel, presents his case on September 24, in German: he is a schoolmaster in Neunkirchen, near Deux-Ponts, and would like to cross to America with his six little children. How expensive will the voyage be? Is there a danger of being captured? If Congress would pay their traveling expenses, several thousand German families would establish themselves in America.
Finally there is the case of the three young men who write from Paris on September 24. Jean Deversine, who lives in the Marais, is a candy maker; Honoré-Laurent Ferté makes lemonade; Louis Froment brews beer. They wish to practice their crafts in America because they don’t see any future for themselves in France, as they are poor and their métiers are crowded. They hope that Franklin, who is America’s father, will be their father too. They beg to be allowed on the first passenger ship leaving from Nantes and promise to apply themselves to any task requested on board. They hold certificates from the high magistrates of Paris attesting to their good conduct and would be happy to serve some eminent person to whom Franklin would recommend them. Their plea ends with the consecrated formula: “Ils ne cesseront de prier pour la conservation des Jours precieux de son Excellence et une longue continuation de l’alliance.”
 
Monsieur
à Paris, le 1er Juillet 1778.
Ayant à Vous communiquer une affaire relative au Service des Treize Etat-unis, j’ose Vous prier de vouloir bien me faire savoir l’heure et le jour où il Vous seroit commode de m’accorder un moment d’audience. J’ai l’honneur d’être avec les sentiments les plus respectueux Monsieur, Votre très-humble et très-obéissant serviteur
JunkerCenseur Royal rue Rousselet, fauxb, St. Germain.
 
Notation: Junker 1er Juillet 1778.
